Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 1 of 49

                                                                          1

      1                      UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO
      2

      3   BENJAMIN S. CARSON,         .       Case No. 17-cv-01152-RBJ-MEH
          Secretary of Housing and    .
      4   Urban Development,          .
                                      .
      5              Plaintiff,       .
                                      .
      6   vs.                         .       Alfred A. Arraj Courthouse
                                      .       901 19th Street
      7   ESTATE OF VERNA MAE GOLZ,   .       Denver, CO 80294
          WILLIAM J. GOLZ, and        .
      8   MARCUS J. GOLZ, and Unknown .
          Heirs and Claimants of the .
      9   Estate of Verna Mae Golz,   .
                                      .
     10              Defendants.      .
                                      .       April 16, 2018
     11   . . . . . . . . . . . . . . .       10:02 a.m.

     12
                TRANSCRIPT OF PROCEEDINGS HELD BEFORE THE HONORABLE
     13          MICHAEL E. HEGARTY, UNITED STATES MAGISTRATE JUDGE

     14
          APPEARANCES:
     15
          For the Plaintiff:                U.S. Attorney's Office-Denver
     16                                     By: Jasand Patric Mock
                                            1801 California Street
     17                                     Suite 1600
                                            Denver, CO 80202
     18                                     (303) 454-0100

     19   For the Defendant:                William J. Golz, pro se
          By phone                          29714 North 152nd Way
     20                                     Scottsdale, AZ 85262
                                            (480) 514-2108
     21
          Court Recorder:                   Clerk's Office
     22                                     U.S. District Court
                                            901 19th Street
     23                                     Denver, CO 80294

     24

     25
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 2 of 49

                                                                          2

      1   Appearances continued:

      2   Transcription Service:            AB Court Reporting & Video
                                            216 16th Street
      3                                     Suite 600
                                            Denver, CO 80202
      4                                     (303) 296-0017

      5   Proceedings recorded by electronic sound recording;
          transcript produced by transcription service.
      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 3 of 49

                                                                          3

      1                        (Time Noted:    10:02 a.m.)

      2               THE COURT:    Good morning.    Please be seated.

      3               Case number 17-cv-01152, Benjamin S. Carson versus

      4   Estate of Verna Mae Golz, et al.

      5               For the Plaintiff, please?

      6               MR. MOCK:    Assistant United States Attorney Jasand

      7   Mock, on behalf of Benjamin Carson, Secretary of Housing and

      8   Urban Development.

      9               THE COURT:    Okay.

     10               MR. MOCK:    With me this morning, Your Honor, is

     11   Jesse Loper.    Mr. Loper is a HUD trial attorney at the Office

     12   of Counsel for Region 8.

     13               THE COURT:    All right.    Is he special, as well?

     14               MR. MOCK:    No, Your Honor, nor is he appearing.

     15   He's just here for status.

     16               THE COURT:    Okay, thank you.    Good morning.

     17               On the phone, please?

     18               MR. GOLZ:    William Golz.

     19               THE COURT:    Thank you.    All right, so we have to

     20   decide what we're going to do in this case.

     21               MR. GOLZ:    Your Honor?

     22               THE COURT:    Yes, go ahead.

     23               MR. GOLZ:    As an initial matter, might I ask if

     24   you and Mr. Mock received the email I sent you at about 3:00

     25   a.m. this morning your time, with the attached memo?
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 4 of 49

                                                                           4

      1               THE COURT:    I did, yes, thank you.

      2               MR. GOLZ:    Okay.    Will that be entered into the

      3   record in these proceedings, or do I need to submit that with

      4   -- as an exhibit with a motion?

      5               THE COURT:    Well, it's not going to be considered

      6   a motion, the way you've done it, so it's not in the record.

      7   It was just an email.     Okay?

      8               MR. GOLZ:    All right.    Okay.   So I need to submit

      9   it if I want it to be part of the record?

     10               THE COURT:    Yes.

     11               MR. GOLZ:    Okay, thank you.

     12               THE COURT:    Okay.   Let me hear from you, Mr. Mock,

     13   first on what we need to do at this point.

     14               MR. MOCK:    Your Honor, this is a foreclosure

     15   action.

     16               When Ms. Golz passed away in 2014, she codified

     17   about a quarter of a million dollars of withdrawals that she

     18   had made on her very first mortgage.

     19               We have filed the action.      Doctor Golz has filed

     20   an answer with affirmative defenses.

     21               THE COURT:    Remind me how much is at issue in the

     22   case, please?

     23               MR. MOCK:    Presently, Your Honor, it is about --

     24               THE COURT:    Without penalty.     Just principal.

     25               MR. MOCK:    Just principal?
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 5 of 49

                                                                          5

      1                THE COURT:   Yes.

      2                MR. MOCK:    Principal plus interest, Your Honor?

      3                THE COURT:   Just start with principal, please.

      4                MR. MOCK:    Principal withdrawn was approximately

      5   $170,000.00, Your Honor.

      6                THE COURT:   And that should have been designated

      7   as income, but it wasn't?      Is that what you're saying?

      8                MR. MOCK:    No, Your Honor.   The issue is that

      9   neither principal nor the interest which accrued during the

     10   loan has been repaid.

     11                And so pursuant to the reverse mortgage, the

     12   security for that loan, the principal plus the interest, is

     13   the home in Nederland, Colorado.

     14                THE COURT:   Right, but how much principal did Ms.

     15   Golz not pay the United States Government that she should

     16   have paid?

     17                MR. MOCK:    She has not paid back any of the

     18   principal, Your Honor.

     19                THE COURT:   So this was money borrowed from HUD?

     20                MR. MOCK:    It was money borrowed from a private

     21   lender, and insured by HUD.

     22                THE COURT:   Okay, so the ultimate risk lies with

     23   the U.S.?

     24                MR. MOCK:    Yes, Your Honor, and that risk has

     25   actually been realized.     HUD paid the lender approximately
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 6 of 49

                                                                          6

      1   $241,000.00 in 2011.

      2               THE COURT:    Okay, I understand.     So $170,000.00,

      3   then plus principal and interest, and penalties?

      4               MR. MOCK:    Service fees, as well, Your Honor.

      5               THE COURT:    Service fees.    Okay, and what would be

      6   the total claimed in --

      7               MR. MOCK:    Total claimed at the time of the

      8   amended complaint in August of 2017 was about $288,000.00.

      9               THE COURT:    And how much is that increasing either

     10   monthly or yearly, approximately?

     11               MR. MOCK:    Your Honor, I don't know, but I could

     12   find out.

     13               THE COURT:    Okay.   What is the interest rate?

     14               MR. GOLZ:    Your Honor?

     15               THE COURT:    Yes, just a second.

     16               MR. GOLZ:    Can I interject something here?

     17               THE COURT:    Just a second, Mr. Golz.      What is the

     18   interest rate that you're using?

     19               MR. MOCK:    Your Honor, I don't know what the

     20   interest percentage is, but I can find out and report.

     21               THE COURT:    Okay.   All right, go ahead, Mr. Golz.

     22               MR. GOLZ:    For the reasons stated in my memo, I

     23   just want for the record to object to this meeting going

     24   ahead.

     25               THE COURT:    Well, your objection is overruled for
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 7 of 49

                                                                          7

      1   the purposes of today.

      2                MR. GOLZ:    I just wanted that to be on the record.

      3                THE COURT:   Understood.    And I'm not going to

      4   recuse myself under any circumstances, because these are just

      5   simply not conflicts.

      6                But you can go ahead and file a motion.       Feel free

      7   to do so.

      8                MR. GOLZ:    I will, and I'd appreciate you waiting

      9   for that to occur.

     10                THE COURT:   All right.    By the way, Mr. Golz, your

     11   lawyer was my boss here, and you didn't think that was a

     12   conflict.

     13                MR. GOLZ:    I had no awareness of that, or I may

     14   have.    What lawyer was that, Your Honor?

     15                THE COURT:   Edward Nottingham was my boss as a

     16   judge.   He was the Chief Judge of the United States District

     17   Court, and as such, he was my boss, and that was fine.

     18                MR. GOLZ:    Okay.

     19                THE COURT:   And that was far more recent than any

     20   contact I've had more than 12 years ago.

     21                MR. GOLZ:    Yes, but what we're here about is

     22   decisions that you could make as to whether or not the

     23   circumstances of this trespass were criminal, and the

     24   potential consequences to Mr. Trascos and to Zachary

     25   Mountain, and that's a very different situation, Your Honor.
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 8 of 49

                                                                          8

      1               And as another matter, you're calling me Mr. Golz.

      2   I'm not really offended, but I do have an earned Ph.D., and I

      3   have expressed a preference to be called Doctor Golz.         And I

      4   would appreciate you extending me that courtesy.

      5               THE COURT:    Okay.   Please proceed.

      6               MR. MOCK:    Thank you, Your Honor.     Doctor Golz is

      7   one of Ms. Golz's sons.     He is also the sole heir and the

      8   personal representative of the Estate.

      9               Doctor Golz lives in Arizona.       Although the Estate

     10   has not paid back the debt, Doctor Golz continues to use the

     11   property.

     12               At this point, --

     13               THE COURT:    Did you have a lien on the property?

     14               MR. MOCK:    Pardon me, Your Honor?

     15               THE COURT:    Do you have a lien on the property?

     16               MR. MOCK:    Yes, Your Honor.    We have deeds of

     17   trust to secure the property for purposes of recovering on

     18   the loan.

     19               THE COURT:    Okay.   Very good.

     20               MR. MOCK:    And we have filed our foreclosure

     21   action.   Most of the salient elements are admitted in the

     22   scheduling order that was filed in October.        The notes are

     23   authentic, they are valid, the debt has not been repaid.

     24               THE COURT:    Why don't you move for summary

     25   judgment, then, or for a motion on the merits brief?
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 9 of 49

                                                                          9

      1               MR. MOCK:    Your Honor, we had considered a motion

      2   for summary judgment.     Interposed between that was an amended

      3   answer, which included counter-claims, and a further amended

      4   answer that dropped those counter-claims, but continues to

      5   assert affirmative defenses.

      6               Now, we believe those affirmative defenses are

      7   ripe for a motion to strike.       That motion has been fully

      8   briefed and submitted.

      9               THE COURT:    Right.

     10               MR. MOCK:    And we continue to believe that it

     11   would help resolve the major sticking point on the scheduling

     12   order, which is the scope of discovery.

     13               Doctor Golz's affirmative defenses are legally

     14   insufficient, but would take us far afield of the actual

     15   issues in this case and lead not only to broad, burdensome,

     16   and expensive discovery, but also to a multiplication of

     17   proceedings.    It is simply unnecessary.

     18               THE COURT:    Understood.    So, it sounds like what

     19   you're proposing, then, is nothing happens until that motion

     20   is decided, which may be in the next week, by the way.

     21               So is that what you're proposing?

     22               MR. MOCK:    Yes, Your Honor, we do believe that

     23   would be most efficient.

     24               THE COURT:    All right.    And if -- let's

     25   hypothesize that the motion is denied, then you think the
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 10 of 49

                                                                           10

       1   discovery -- well, since Judge Jackson has the case, this is

       2   going to be a recommendation by me.      But I'm going to proceed

       3   forward on the basis of my recommendation on what we do in

       4   this case, because a recommendation can take six months to

       5   eight months or more to get decided.

       6               And we can't afford to just let the case sit

       7   around that long.

       8               So there will be a recommendation out within

       9   probably a week or two.

      10               So let's say that the motion was denied, then you

      11   think discovery is necessary, and the scope of discovery

      12   would be governed by the affirmative defenses?

      13               MR. MOCK:    Your Honor, I do think that if the

      14   motion were denied, the scope of discovery should be tailored

      15   to whichever affirmative defenses survive.

      16               THE COURT:    Okay.

      17               MR. MOCK:    As well as a couple of items that would

      18   be part of our case in chief.      In principle, whether or not

      19   Ms. Golz is, in fact, living at the property --

      20               THE COURT:    Doctor Golz.

      21               MR. MOCK:    No, Doctor Golz's mother, Your Honor.

      22               THE COURT:    Oh.

      23               MR. MOCK:    Ms. Verna Mae Golz is the decedent.

      24               THE COURT:    So is there another Golz involved?

      25               MR. MOCK:    There are several other Golz's
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 11 of 49

                                                                           11

       1   involved.

       2               THE COURT:    All right.   Living at the residence?

       3               MR. MOCK:    No, Your Honor.    As far as I -- well,

       4   Doctor Golz can probably speak to that.

       5               THE COURT:    Who is Mr. Golz you just referred to?

       6               MR. MOCK:    Let me back up and set the --

       7               MR. GOLZ:    Wait, I haven't had -- I've said

       8   probably 10 words during this whole meeting, and I'd like to

       9   really have an opportunity here.

      10               THE COURT:    You can, Doctor Golz.     We do this one

      11   at a time, so I'm getting the United States' position and

      12   then I'll let you speak as long as you want.        Okay?

      13               MR. GOLZ:    Fine.

      14               THE COURT:    Go ahead.

      15               MR. MOCK:    Judge Hegarty, let me step back to the

      16   origination of this loan.     In 2002, Ms. Verna Mae Golz,

      17   Doctor Golz's mother, took out a loan with Financial Freedom,

      18   the private lender.

      19               THE COURT:    Uh-huh.

      20               MR. MOCK:    That loan was insured by HUD.      In 2011,

      21   Ms. Golz had taken withdrawals and interest had accrued to

      22   such a point that First Freedom was able to collect on that

      23   insurance from HUD, and HUD paid cash to First Freedom.

      24               THE COURT:    In 2011?

      25               MR. MOCK:    In 2011.
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 12 of 49

                                                                           12

       1                THE COURT:   Okay.

       2                MR. MOCK:    Ms. Golz passed away in 2014, in May of

       3   2014.    And her death was an event of default under the terms

       4   of these reverse mortgages.

       5                THE COURT:   Okay.

       6                MR. MOCK:    Basically the way it works is:     She was

       7   able to borrow the money, get access to it during her

       8   lifetime, she didn't have to pay it back as long as she was

       9   alive and resided at the property.

      10                And that property was 130 Beaver Creek in

      11   Nederland, Colorado.

      12                THE COURT:   Okay.

      13                MR. MOCK:    Doctor Golz is one of Ms. Golz's three

      14   sons.    The other two sons are Marcus Golz and Matthew Golz.

      15                THE COURT:   And they defaulted?

      16                MR. MOCK:    They have defaulted.   I contacted both

      17   of them by email last week concerning this hearing, and I

      18   have not received a response.

      19                I also asked if they would enter a disclaimer's

      20   interest, but I have not received a response to that, either.

      21                THE COURT:   Understood.   Is that just kind of a

      22   belt and suspenders, since you do have a default already?

      23                MR. MOCK:    We have an entry of default, Your

      24   Honor.   We do not yet have a judgment of default.

      25                THE COURT:   Oh, okay.
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 13 of 49

                                                                           13

       1               MR. MOCK:    Now that Judge Jackson is involved,

       2   perhaps we will pursue getting that judgment.

       3               THE COURT:    All right.

       4               MR. MOCK:    I want to give them one last chance to

       5   disclaim an interest.

       6               THE COURT:    Okay.

       7               MR. MOCK:    When Ms. Golz passed away in 2014, the

       8   loan became fully due and payable to HUD.

       9               THE COURT:    Right.

      10               MR. MOCK:    There were efforts made to work things

      11   out with Doctor Golz.

      12               THE COURT:    Three years of efforts, I guess.

      13               MR. MOCK:    Yes, Your Honor.

      14               THE COURT:    Okay.

      15               MR. MOCK:    But so far, nothing has been repaid.

      16   And all the while, HUD is without its money.

      17               Doctor Golz still has use of the property.

      18               THE COURT:    Okay.    Okay, Doctor Golz, go ahead if

      19   you want to respond.

      20               MR. GOLZ:    Yeah.    This is only partially true.

      21               In the first place, when my mother borrowed the

      22   money as, you know, from the pleadings, the lender, Financial

      23   Freedom, defrauded her of $103,000.00 worth of separate

      24   property.

      25               When her well ran dry with the -- it was a 800
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 14 of 49

                                                                           14

       1   year record draught in 2004.     There's a seven foot well at

       2   the property, and it went dry.      She tried to borrow against

       3   her lot from the USDA, and they discovered that her property

       4   had been -- separate property had been illegally liened and

       5   was therefore unavailable as collateral.

       6               So my mother, during that same year, and this is

       7   all a matter of public record, a septic truck came to pump

       8   out her septic tank and ran over the tank.

       9               And since my mother was unable to borrow money to

      10   have those basic necessities fixed, that has remained as it

      11   is.

      12               She made repeated efforts to try to have HUD

      13   release that property, and HUD refused.

      14               And so my mother lived from 2004 until 2014, for

      15   10 years, without a source of potable water in her house, and

      16   without a fully functioning septic, and with certain

      17   electrical wiring which was found to be unsafe.

      18               And part of that was due to HUD's original

      19   appraiser, who was negligent.      Did an appraisal in the

      20   winter, in November 2001, when there was snow on the ground,

      21   which we see in the appraisal photographs, and so he wasn't

      22   able to observe these defects that did not comply with HUD's

      23   regulations.

      24               And in -- there is also -- the house was built in

      25   1963.   There is a front porch that sits that needs to be
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 15 of 49

                                                                           15

       1   removed from the building.     It sits only on a lodge pole, and

       2   that's finally given way.

       3               There was foxed that had dug underneath it and

       4   were living under there.

       5               And so the house, as it sits right now, and I

       6   think the Government had made assertions that we're enjoying

       7   the house, I think is their verbiage, as a second home, and

       8   nothing could be farther from the truth.

       9               The house does not meet Colorado's minimum

      10   standards of habitability right now.       And the time that we --

      11   me and my family have spent in the house has been there to

      12   maintain it and to keep HUD from coming back and committing

      13   another criminal trespass at our property.

      14               And these things are not -- the criminal trespass

      15   itself and all of these other things are not irrelevant to

      16   these proceedings.

      17               And as far as the assertion that we owe or that my

      18   mother owes $280,000.00, I think just as a matter of equity,

      19   you begin to look at the amount that my mother suffered as a

      20   consequence of the financial benefit that HUD and their

      21   lender enjoyed by keeping $103,000.00 worth of her property.

      22   That was just the value in 2002.

      23               When they returned it to her after they required

      24   her to file suit in 2011, that was the year for Colorado real

      25   estate property values, and its value at that time was
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 16 of 49

                                                                           16

       1   approximately $14,000.00.

       2               And so there's a difference there of $89,000.00

       3   that my mother lost and that she can never recover.

       4               And because of that, she had to live for 10 years

       5   with no potable water, no sewage, and unsafe electrical.

       6               And when my mother died on May 16th, when she was

       7   down here visiting us, I sent HUD a letter on May 23rd, a

       8   certified letter to Duval, their servicer at that time,

       9   citing to their regulations and asking them to have an

      10   appraiser come out and appraise the property.

      11               And I received no reply.     I had a personal friend

      12   of mine, who is an attorney here in Arizona, call HUD, or

      13   call their servicer, rather, Duval, and they represented that

      14   they hadn't received the certified letter, even though we had

      15   the signed green receipt.

      16               And this went on month after month after month.

      17               In October, the Secretary, through Ivory Hines,

      18   the Director of Single Family Asset Management, stated that

      19   we could purchase the property for 95 percent of the

      20   appraised value, and they would have an appraiser contact us.

      21               That was October 10th.     So what is that, May,

      22   June, July, August, five months after my mother died.

      23               So November 10th came, still no appraiser.        So I

      24   wrote and I told -- I reminded the Secretary that there was

      25   sub-grade defects, below grade defects, that were very
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 17 of 49

                                                                            17

       1   significant and would affect the appraisal value.

       2                 And so no one called until January.     And so I

       3   asked them to wait until the snow had abated, because we're

       4   at 8,600 feet there, and the defects are on the north side of

       5   the house adjacent to an Aspen wood.

       6                 And so they refused to do that.    And so we were

       7   unable to get an appraisal.

       8                 And then in the summer of 2015, when the snow had

       9   melted, I asked them to come and conduct an appraisal.         They

      10   said no.   They made six foreclosure threats.       And this was

      11   done by Millicent Potts, the program counsel for the Office

      12   of Insured Housing, under her direction, six foreclosure

      13   threats in 2015.    Didn't foreclose.

      14                 In 2016, I wrote to the Secretary again on May

      15   4th.   Well, in reply to that, on May 11th, June 6th, and July

      16   6th, HUD sent one of their agents to trespass on my property

      17   when my family was home, and leave door hangers.

      18                 I wrote letters to them and I told them to cease

      19   and desist.

      20                 And on August 2nd, I wrote the letter, which is

      21   exhibit G in my response to the Government's motion to

      22   strike, and that was a letter to Mr. Trascos, your colleague,

      23   and I sent him a copy of the Colorado Criminal Trespass

      24   Statute, and it was a copy of a letter I sent, stating that

      25   HUD was to cease and desist trespassing on my property.
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 18 of 49

                                                                           18

       1               And so on October 9th, I wrote another letter of

       2   that type to Shiwon Choe, who is no longer with the U.S.

       3   Attorney's Office, as you know, and to Elizabeth Forehlke,

       4   his co-counsel at that time, who also is no longer with the

       5   U.S. Attorney's Office, stating that HUD was not to trespass

       6   upon the property and that I had a security alarm installed.

       7               On December 2, 2016, we had -- this was one week

       8   before my wife was to go get a biopsy on a suspicious lesion

       9   on her nose, and she received a call from ADP, the security

      10   services, saying there was a break-in at the house.

      11               And so I immediately got in my vehicle and I drove

      12   to Colorado.   And when I got there, the storm door was

      13   flapping in the breeze.     HUD had sent their agents out.      The

      14   storm door is a very solid type, and they had twisted the

      15   handle off and broken it, ruined the storm door.

      16               And from what I understand from my neighbor, they

      17   took a sledge hammer and knocked the front door handle off,

      18   and then went in to put what they called -- what they told

      19   the responding officer was a "HUD lock."

      20               And so they were inside of my dwelling, and there

      21   was damage to other things.     It looks like they tried to come

      22   in through the back window at first, and knocked over a desk

      23   with a laptop computer on it.      And there was a couple of

      24   pieces of depression glass that my mother had given to my

      25   wife, that were missing.
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 19 of 49

                                                                           19

       1               And so because of that, my -- because I had to go

       2   up there, then HUD advised me that they had -- that they had

       3   -- were not going to respect my wishes, in other words.

       4               So I had my son, who was going to college down

       5   here, and had a full scholarship to Fair Lakes Community

       6   College, he had to give up that scholarship and move to

       7   Colorado.   And he stayed at the house throughout 2017 so that

       8   HUD would not come back in.

       9               Last Christmas, I wrote -- I emailed Mr. Mock and

      10   Mr. Mountain and asked them to assure me that HUD would not

      11   again break in, because my wife wanted my son to come home

      12   for Christmas.    Mr. Mock emailed me back, HUD has a

      13   contractual right to break into your property.

      14               And so, you know, this whole situation, from the

      15   time this loan was made, and the things that the -- the grief

      16   and hardship that HUD has visited upon my family as a result

      17   of this, no one should have to go through that.

      18               And the -- and so I really disagree that, first of

      19   all, that my mother owes the $280,000.00.       Because as a

      20   matter of equity and as a matter of HUD's guidance, and as a

      21   matter of their not just wanton neglect, but their actual,

      22   you know, abuse of the process, to simply shut us out and

      23   stonewall us and say "we're not going to give you an

      24   appraisal," and then when you object or you make requests of

      25   the U.S. Attorney's Office to investigate a criminal trespass
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 20 of 49

                                                                           20

       1   at your property, then we're going to file a foreclosure

       2   against you and further misuse Government resources to

       3   torment and abuse your family.

       4                So these things are all relevant, Your Honor.

       5                The fact that they're -- the house is not worth

       6   $280,000.00, because HUD defrauded my mother of her property

       7   and wrote it from $103,000.00 down to $89,000.00, keeping her

       8   from getting a well and a septic and a decent living

       9   environment.

      10                And so we've been refused the right to pay off the

      11   property and to recover, you know, some of that damage they

      12   caused us.

      13                And so now, you know, the Government comes into

      14   this Court and says "look, all that stuff is irrelevant.

      15   Mrs. Golz got the value of what she received during her life

      16   for $300,000.00."    And that's absolutely patently false.

      17                What my mother got as a result of making the

      18   mistake of entering into a mortgage with Housing and Urban

      19   Development is she got the last 10 years of her life ruined.

      20                THE COURT:   Okay, thank you.    All right.    So what

      21   I propose is that we get a scheduling order in good shape,

      22   and then depending on which way we go on the recommendation

      23   of the motion to strike, I'll enter that scheduling order and

      24   it will be reflective of the status of the case at that time.

      25                But it's your position that if the motion is
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 21 of 49

                                                                           21

       1   granted in its entirety, that there should be no discovery

       2   then?

       3               MR. MOCK:    Your Honor, if the motion is granted in

       4   its entirety, I think this matter is ripe for a motion for

       5   judgment on the pleadings or a motion for summary judgment.

       6               THE COURT:    Right, but that doesn't answer my

       7   question.   It might be ripe for those things, but that's not

       8   dispositive as to whether discovery is allowed to occur in a

       9   case like this.

      10               So what is your position on that issue?

      11               MR. MOCK:    Your Honor, I think if the motion to

      12   strike is granted in its entirety, there is no need for

      13   discovery in this matter.

      14               THE COURT:    As a practical matter, but not a --

      15   there's no legal bar to discovery.      You're not claiming this

      16   is the kind of case, ERISA, or other kind of case, where

      17   discovery is not permitted?

      18               MR. MOCK:    No, Your Honor, that's correct.

      19               THE COURT:    Okay.

      20               MR. MOCK:    This is not the sort of case where

      21   discovery is not permitted, though I do think if the

      22   surviving matters concern the administrative procedure here,

      23   that discovery should be tailored in accordance with the APA.

      24               THE COURT:    Understood.   So you understand that in

      25   order for you to not have discovery, and I think Doctor Golz
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 22 of 49

                                                                           22

       1   probably wants discovery, he would have to file a motion to

       2   stay along with any dispositive motion that you file, because

       3   that's the only mechanism that we have, given that it's not

       4   my case.

       5               You know, I can't just informally stay something

       6   that belongs to Judge Jackson.

       7               MR. MOCK:    Your Honor, at this time the parties

       8   presently have a stay.     They agreed to it in the October

       9   scheduling order, in fact.     It's not really so much a stay as

      10   an agreement to forego discovery.

      11               Now, one wrinkle on that is that at the time that

      12   agreement was entered and signed by the parties, Defendants

      13   had APA counter-claims pending.      And so we were proceeding to

      14   prepare with a view towards producing an APA record.

      15               Those counter-claims were dropped before the

      16   record was due to be produced.

      17               So, Your Honor, I don't think we're so much asking

      18   for stay as it is that the parties already have an agreement.

      19   But under the string cheese incident standard, if this were

      20   evaluated as a request for a stay, I think we would satisfy

      21   that.

      22               And we could certainly brief that for Your Honor,

      23   or I'm happy to address is now, if you'd like to hear on

      24   those points.

      25               THE COURT:    Well, so there's two points about what
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 23 of 49

                                                                             23

       1   you think is the status of the case, where you said that the

       2   parties agreed to something.

       3                 Number one, of course, Doctor Golz could withdraw

       4   that agreement at any time, right?        It's not a contract, it's

       5   just a stipulation.       And if he wants to withdraw his

       6   stipulation, he could.      Number one.

       7                 Number two, I think we -- I think that the -- is

       8   that still the present pending scheduling order?

       9                 MR. MOCK:    Your Honor, in December you vacated the

      10   deadlines and conferences set in the October order.         But

      11   otherwise, I thought that order remained in effect.

      12                 THE COURT:    Okay, let me take a look.

      13            (Pause)

      14                 THE COURT:    Yes, it just says vacates the

      15   deadlines and conference dates set in the current scheduling

      16   order.

      17                 And then -- I mean, but we asked you to submit a

      18   revised one.

      19                 So, I guess, Doctor Golz, to the extent that the

      20   Government is relying on your agreement to informally stay

      21   the case, is that still your agreement?

      22                 MR. GOLZ:    I'm not sure I understand, Your Honor.

      23   They're relying on what?

      24                 THE COURT:    Okay, well, at one point, you and the

      25   Government agreed that you'll wait for some of these
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 24 of 49

                                                                           24

       1   preliminary matters to iron themselves out, such as your

       2   getting counsel, the case being in a posture ready to go

       3   forward, that was a little bit premature.       So apparently you

       4   agreed with the Government to not engage in discovery.

       5                Now, is that still your desire at the moment to

       6   not engage in discovery?

       7                MR. GOLZ:    No, I don't -- I believe that the -- as

       8   you call it, the stipulation to not engage in discovery is

       9   based upon the -- having an APA claim and having the

      10   administrative record generated, correct?

      11                THE COURT:   I don't know.    Is that -- was that

      12   your understanding, Mr. Mock?

      13                MR. MOCK:    Your Honor, that was part of the

      14   agreement.

      15                THE COURT:   Okay.

      16                MR. MOCK:    It was that the parties would forego

      17   discovery with the right to apply to reopen discovery after

      18   production of the APA record, but the APA record was

      19   conditioned on the APA claim.

      20                THE COURT:   I understand.    Well, so to avoid any

      21   further confusion, we're back at Ground Zero.

      22                MR. GOLZ:    Well, can I respond to that and maybe

      23   it will resolve a little bit of this question here.

      24                THE COURT:   Okay.

      25                MR. GOLZ:    In that the -- I think it is important
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 25 of 49

                                                                           25

       1   that we have your finding and recommendation on the

       2   Government's motion to strike and my response.

       3               THE COURT:    Okay, so you do want to wait for that,

       4   Doctor Golz, is that correct?

       5               MR. GOLZ:    Yes, before we decide on what discovery

       6   we're going to need, especially since that's going to be --

       7   you're going to make that finding and recommendation in the

       8   immediate future, correct?

       9               THE COURT:    Right.   So is it your position, then,

      10   if your affirmative defense, at least some of them, are

      11   allowed to go forward, you want discovery?

      12               MR. GOLZ:    Yes, document discovery.     That's all

      13   I'm going to required.

      14               THE COURT:    Just document discovery.     Okay.   And

      15   if it's granted, and your affirmative defenses are stricken,

      16   then what is your position as far as discovery?

      17               MR. GOLZ:    I don't know.   I'd like to see the

      18   ruling -- I'd like to see your finding and recommendation

      19   before I make a decision.

      20               THE COURT:    Okay.

      21               MR. GOLZ:    The other thing is this, and I think I

      22   have one more thing I want to add and make clear as to what

      23   my position is.

      24               This is not just a foreclosure issue.       There's a

      25   very significant public policy issue here.       And that is
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 26 of 49

                                                                           26

       1   whether or not the Government has a contractual right to

       2   break into a property that they've been notified, in fact

       3   received constructive notice in repeated letters sent by

       4   certified mail, they claim that they can come in to violate

       5   HUD policy, violate the Colorado Forcible Entry and Detainer

       6   Statute, which requires a foreclosure to be completed, and

       7   the occupants to be evicted by the Sheriff's Department, or

       8   whoever is responsible.

       9                 In my mother's property, it would be the Sheriff's

      10   Department.    Instead, they bypassed all of that and come with

      11   a sledge hammer and knock the front door off and come into

      12   your property.

      13                 So that's really whether or not -- and the

      14   Government has asserted that their contract with my mother,

      15   which was not a contract with my family, either, and in fact

      16   we have the status of tenants.      We are the legal tenants of

      17   that property, legal tenants in the stay.

      18                 I think that's a clear misrepresentation of firmly

      19   established law, because there is no contract of any kind

      20   that allows you to violate a statute, particularly a criminal

      21   statute, and in this case it was a felony first degree

      22   trespass.

      23                 And the fact that HUD knew it was wrong is very

      24   obvious by the exhibits A through D in ECF 64, my amended

      25   answer, where they stayed it on the work order that it was a
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 27 of 49

                                                                           27

       1   HUD acquisition, and where the responding officer from the

       2   Nederland Police Department called and spoke with Zack, a BLM

       3   supervisor, whole him that HUD had acquired the property,

       4   that BLM had purchased that property from HUD, and that they

       5   were -- now they are to protect their property.

       6                And so that over and above the other issue of the

       7   foreclosure, this is not just a normal foreclosure, Your

       8   Honor.    We have the very credible supporting evidence,

       9   including a very long police report, where the police

      10   sergeant tried to contact HUD and BLM managers.        They refused

      11   to call him back.

      12                And one of those BLM managers, Tracy Willingham,

      13   her records request by her fulfilled by the Sheriff's

      14   Department, is the Government's exhibit 7 in their motion to

      15   strike.

      16                So there's a clear connection, you know, HUD

      17   ordered this break in.     And Mr. Trascos and Shiwon Choe and

      18   Elizabeth Froehlke and the Secretary of HUD, had all been

      19   notified that my family was occupying the property.

      20                So there is -- one of the issues here is:       Is the

      21   Government allowed to go around with a sledge hammer to break

      22   into people's houses because they have a -- because they

      23   assert that there may have been -- that the mortgage may be

      24   in default, and one of those default events is failure to pay

      25   taxes.    "Oh, sorry, we didn't get the notice from the
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 28 of 49

                                                                           28

       1   treasurer that you paid your taxes.      We didn't really mean to

       2   ruin your $800.00 storm door, beat your front door handle

       3   off."

       4               And so, you know, that takes us out of the realm

       5   of a normal foreclosure action.

       6               THE COURT:    Right, but Doctor Golz, some of those

       7   things you mentioned, while they may be appropriately in a

       8   lawsuit, it may not be in this lawsuit.

       9               So the United States is like any other private

      10   person in the State of Colorado.      If they engage in acts that

      11   constitute a violation of someone's rights, they can be sued

      12   for that.   That's a separate matter than what we're doing

      13   here, and it's not a defense to what they're claiming.

      14               It may be a basis for damages for you under a law

      15   called the Federal Tort Claims Act, which allows you to sue

      16   the United States Government for money damages if it violates

      17   your rights.

      18               And I promise you that a government official

      19   trespassing and damaging your property, if it's not in

      20   accordance with the law, would be a tort that you could sue

      21   for.

      22               So you have two years from the date that happens

      23   until you can file an administrative claim.        Just look up the

      24   Federal Tort Claims Act.     You'll have to do an administrative

      25   exhaustion on that and let the Agency try and settle it first
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 29 of 49

                                                                           29

       1   before you file a lawsuit in United States District Court.

       2               But there are remedies for that, it just may not

       3   be in this lawsuit.     Okay?

       4               MR. GOLZ:    Yeah, I'm aware of that.     So you're

       5   telling me at this point that my -- that the unclean hands

       6   defense, based upon a criminal trespass, is not going to

       7   survive?

       8               THE COURT:    No, I'm not telling you that at all.

       9   I'm saying that some of the things you're talking about are

      10   common law torts, and you can sue the United States for

      11   damages.

      12               And, yes, that may be possibly something you could

      13   raise as unclean hands.     I don't know.    I'm not saying that

      14   you can't, I'm just --

      15               MR. GOLZ:    Well, it is in my answer and in --

      16               THE COURT:    Okay.   All right.   So what I propose

      17   to do is this:

      18               I have both of your competing scheduling orders.

      19   I will get the decision out -- the recommendation out on the

      20   motion to strike, and then I will enter a scheduling order.

      21   Okay.   And that will be reflective of what I think the scope

      22   of discovery should be.

      23               MR. GOLZ:    All right.   I'd like to raise a couple

      24   of final issues, if I may.

      25               THE COURT:    Okay, just a second.     Let me finish my
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 30 of 49

                                                                           30

       1   part here.

       2                 Then I want the United States to submit a brief on

       3   whether the Estate is in default, because it is unrepresented

       4   by counsel.    Will you please let me know your position?

       5                 And then, Mr. Golz, as soon as that's filed, you

       6   can file a response brief on whether your mother's estate is

       7   in default, because as a general proposition in Federal

       8   Court, only natural persons can represent themselves.

       9                 There may be some limited ability here to

      10   represent an estate.       I think as we've done some research,

      11   most courts do not permit that.      Some courts don't address

      12   it, although there are cases where there's an estate that's

      13   unrepresented, but it's simply not addressed, and so the

      14   court is silent.    Apparently in those cases, no one raised

      15   the prospect that an estate cannot be represented by a pro se

      16   litigant.

      17                 So would you please do that?     How much time do you

      18   think you'll need for that?

      19                 MR. MOCK:    Your Honor, I would think a week.

      20   We've looked into that a bit ourselves, and it is an

      21   interesting line of case law on that.

      22                 THE COURT:    Okay, very good.

      23                 MR. GOLZ:    So what, are you saying that you're

      24   going to enter a default for the Estate not being --

      25   appearing at this status conference?
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 31 of 49

                                                                           31

       1                 THE COURT:   No.   What I'm saying is at all times a

       2   Federal Judge has to look at the jurisdiction that they have

       3   and the position of the parties.

       4                 And Federal Law says that an estate cannot be

       5   represented by a pro se litigant, that it must be represented

       6   by an attorney.

       7                 For example, --

       8                 MR. GOLZ:    I understand.

       9                 THE COURT:   -- Doctor Golz, a corporation cannot

      10   appear in Federal Court by the CEO.        A corporation would have

      11   to have a lawyer.    If they don't have a lawyer, they would be

      12   in default.    A default would be entered against them after a

      13   reasonable time of allowing them to try and get a lawyer.

      14                 But if they didn't, then a default would be

      15   entered against them and a default judgment, because I didn't

      16   make the rules up, they just simply do not allow non-natural

      17   persons to be represented pro se.

      18                 So an attorney has to come in and do that.      So I

      19   just wanted to know the position of the United States, and

      20   then after they file their position, Doctor Golz, you can

      21   feel free to file something, as well.       Okay?

      22                 MR. GOLZ:    Well, I have a question, then.    What I

      23   would like, if this is within the realm of possibility, I'm

      24   not an attorney, but if the Government could also address

      25   whether or not they would object to my -- I'm the sole
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 32 of 49

                                                                           32

       1   devisee of the Estate.     My brothers have no interest in the

       2   property.

       3               If I would have issued a PR deed to the property

       4   from the Estate to myself, that would then eliminate my

       5   brothers and it would eliminate the Estate, and I would be

       6   the sole remaining Defendant, and it would simplify matters.

       7               THE COURT:    So you would do potentially a quit-

       8   claim deed, you would take all interest in the property, and

       9   then you -- as part of that, you would agree to assume any

      10   liability that's associated with the property and with your

      11   mother's Estate?

      12               MR. GOLZ:    I don't know.    That would be -- I guess

      13   I would have to find out if that would be the position it

      14   would put me in.

      15               THE COURT:    Okay.    Why don't you discuss that with

      16   the United States.    I don't think you would necessarily have

      17   a disagreement with that, because I doubt there's anything in

      18   the Estate itself.    You just want the property plus the

      19   penalties, right?

      20               MR. GOLZ:    The Estate is not -- there's nothing.

      21   No assets in the Estate but the property.

      22               THE COURT:    Right.    So, to me, this sounds like a

      23   good way to go, Doctor Golz.       But I don't think the United

      24   States is properly prepared to take a position at the moment.

      25               MR. MOCK:    Yes, Your Honor.    We are not taking a
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 33 of 49

                                                                            33

       1   position at the moment, but we would welcome anything that

       2   would simplify the proceedings.

       3                 THE COURT:   All right.   Would you look into that,

       4   as well?

       5                 MR. MOCK:    Yes, Your Honor.

       6                 THE COURT:   So, there are two, then.    First of

       7   all, if you look into that part and you can get an agreement

       8   that satisfies you out of Doctor Golz, and satisfies him,

       9   then there's no need to brief that issue.

      10                 So why don't you put your efforts in that first.

      11   But I want you to do this on a fast track, because the case

      12   is now over a year old, I suspect.

      13                 So let me know -- you can let me know informally

      14   through an email, just like Doctor Golz did.        Copy it to

      15   Doctor Golz, what the results of that endeavor are, right,

      16   and if, in fact, you can't work that out, then go ahead and

      17   within a reasonable time after that file a position on

      18   whether the Estate can forward with Doctor Golz representing

      19   the Estate.    Okay?

      20                 MR. MOCK:    Yes, Your Honor.

      21                 THE COURT:   All right.   Let me make sure the

      22   United States has no other issues for now.

      23                 MR. MOCK:    Your Honor, just two items very

      24   quickly.

      25                 If Your Honor is going to be preparing a
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 34 of 49

                                                                           34

       1   scheduling order, the first is -- concerns the Plaintiff's

       2   statement of claims and the undisputed facts.

       3               Doctor Golz made substantive changes to both of

       4   those sections in his draft proposal.

       5               THE COURT:    Well, I will not let him make changes

       6   to your statement of facts.

       7               MR. MOCK:    Thank you.

       8               THE COURT:    He can agree on whatever he wants to

       9   agree on as far as undisputed facts, so I always let each

      10   party say whatever they want to, unless it's profane, within

      11   their statement of facts.

      12               So yours will stay intact.

      13               MR. MOCK:    Thank you, Your Honor.

      14               THE COURT:    And then I'll meld the undisputed

      15   facts to make sure they're truly undisputed.

      16               MR. MOCK:    And I think, Your Honor, there were

      17   some undisputed facts in the October 13 order, and I would,

      18   of course, not dispute those stipulated facts.

      19               The second item, Your Honor, concerns the

      20   deposition of Doctor Golz.     Pursuant to the form instructions

      21   for scheduling orders, I informed Doctor Golz that if

      22   discovery is allowed, I anticipate taking his deposition.

      23               THE COURT:    Sure.

      24               MR. MOCK:    I think there are several significant

      25   areas for that, Ms. Golz's place of residence being foremost
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 35 of 49

                                                                           35

       1   among them.    She signed her will saying she was a domicile of

       2   Arizona in 2010.

       3                 Lot 2, which Doctor Golz referred to earlier,

       4   stated as a $100,000.00 lot, was -- well, it was conveyed to

       5   Doctor Golz in 2011.

       6                 THE COURT:   Was it contiguous to this property?

       7                 MR. MOCK:    I'm not sure whether it was or not,

       8   Your Honor.

       9                 THE COURT:   All right.

      10                 MR. GOLZ:    Yes.

      11                 THE COURT:   Okay.

      12                 MR. MOCK:    It was conveyed to Doctor Golz in 2011.

      13   Ms. Golz signed that in Maricopa County, Arizona.

      14                 By the way, her claims concerning First Financial

      15   were dismissed, with prejudice, in Boulder County Court.

      16   We've offered a citation to that decision in our reply.

      17                 THE COURT:   Well, whatever was within the scope of

      18   those, then, would be binding.

      19                 MR. MOCK:    Yes, Your Honor.

      20                 THE COURT:   Okay.

      21                 MR. MOCK:    Ms. Golz's death certificate is in

      22   Maricopa County.    And Doctor Golz signed probate forms in

      23   2014 saying she was domiciled in Arizona.

      24                 THE COURT:   So where are you going with this,

      25   though?
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 36 of 49

                                                                           36

       1                MR. MOCK:    I think Doctor Golz -- sorry, Your

       2   Honor.    I think Mrs. Golz had moved to Arizona by perhaps as

       3   early as 2009, which is a breach of the notes.        It would be

       4   an event of default.

       5                And it matters in this case, Your Honor, because

       6   Doctor Golz's argument is that death is a special

       7   circumstance giving him -- in his view, the right to buy out

       8   this loan at less than its full value.

       9                If Ms. Golz had moved to Arizona, as these

      10   documents suggest that she had, years before, then we

      11   shouldn't be talking about any of this affirmative defense as

      12   to whether or not HUD --

      13                THE COURT:   Well, did you put that in your motion?

      14                MR. MOCK:    Your Honor, it's in our complaint at

      15   paragraph 50.   And it has not been in our motion to strike,

      16   but if we go forward I would anticipate taking discovery on

      17   that.

      18                THE COURT:   Well, why -- if you already knew that,

      19   and you think it is relevant to the issue of their

      20   affirmative defenses, why didn't you put it in the motion to

      21   strike?

      22                MR. MOCK:    Your Honor, it's relevant to the

      23   affirmative defenses if any of the affirmative defenses

      24   survive.   It is a disputed issue of fact, however, and the

      25   affirmative defenses are legally insufficient.
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 37 of 49

                                                                           37

       1                 And so we have argued on the 12(f) motion, the

       2   legal insufficiency, of the affirmative defense of APA

       3   because Doctor Golz misinterpreted the law.

       4                 THE COURT:   Doctor Golz, where was your mother

       5   living in 2010?

       6                 MR. GOLZ:    I have public records, Your Honor.    I'd

       7   like to be able to submit those, because Mr. Mock has

       8   asserted to me in an email -- let me point out the problems

       9   with his request to take my deposition and why it's

      10   absolutely unnecessary.

      11                 THE COURT:   No.   Before you answer any of that,

      12   I'm asking you a question.       Where was your mother living in

      13   2010?

      14                 MR. GOLZ:    Well, my mother would visit us, and she

      15   would go to her home in Nederland, as she had always done.

      16                 Since the time her and my father separated in the

      17   1970s, my mother would leave.      She went to Maine one time for

      18   almost a year.    She went to stay with her sister in

      19   California.    She would come and stay with me.      She would come

      20   and stay with my brothers in Montana.       And she would go back

      21   and forth between Colorado and visiting with us.

      22                 And I can -- to address the issue domiciliary is

      23   the intent of the decedent, and there's a couple of issues

      24   here.

      25                 One, I can definitively demonstrate by public
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 38 of 49

                                                                           38

       1   records that my mother's principal residence was her home at

       2   130 Beaver Creek Drive in Colorado up until the time she

       3   died.

       4                THE COURT:   Well, how much time do you think on a

       5   yearly basis, in terms of days, that she lived in Colorado in

       6   Nederland?

       7                MR. GOLZ:    I can't estimate that, Your Honor.     I

       8   was not her custodian.     I think that's -- I can't tell you.

       9                THE COURT:   Roughly.   Less than half or more than

      10   half?

      11                MR. GOLZ:    I don't know, Your Honor.    My mother

      12   would visit me and she would come -- she would visit me, she

      13   would go back to Colorado, she would visit her friends.

      14                She was in -- I know this, that she was in her --

      15   she was in her home at least for some period of every year.

      16                THE COURT:   Well, who lives in Arizona?

      17                MR. GOLZ:    That's what I feel I can say.     But I'm

      18   not --

      19                THE COURT:   Doctor Golz, hold on.     Hold on.   Who

      20   lives in Arizona that she would visit?

      21                MR. GOLZ:    Me.

      22                THE COURT:   You?

      23                MR. GOLZ:    I live in Arizona.   My brothers live in

      24   Montana.

      25                THE COURT:   Okay, so --
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 39 of 49

                                                                           39

       1               MR. GOLZ:    She would visit in Arizona, and it's --

       2   she did sign documents when she was down here visiting me,

       3   yes, she did.   But that doesn't mean she's a domiciliary.

       4               And I've addressed Mr. Mock's question or issue in

       5   my reply, that that was not opening probate here.

       6               THE COURT:    Doctor Golz, whenever she was in

       7   Arizona, was she living in your home?

       8         (Pause)

       9               MR. GOLZ:    What do you mean?

      10               THE COURT:    Doctor Golz, you said you live in

      11   Arizona.

      12               MR. GOLZ:    Right.

      13               THE COURT:    You said your mother visited in

      14   Arizona.

      15               MR. GOLZ:    Uh-huh.

      16               THE COURT:    When she visited Arizona, I'm asking

      17   you whether she physically lived, spent the night, in Arizona

      18   in your home whenever she was in Arizona?

      19               MR. GOLZ:    She did.   And so the -- but the

      20   question here is -- there's another -- we're getting into a

      21   whole other area here, which I don't see how it's even

      22   relevant.

      23               THE COURT:    Well, you were -- Doctor Golz, you

      24   brought in breaking into the house.      I'm not sure that's

      25   relevant.
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 40 of 49

                                                                           40

       1               But where she lives in the United States has

       2   raised that completely relevant to the contract.

       3               What we're dealing with here is contract issues,

       4   and who owes what to whom.     That's the essence of this

       5   lawsuit.

       6               So what they've just told me, based on their

       7   analysis of the law, that where your mother lived is relevant

       8   to when a breach occurred.     And when a breach occurred is

       9   relevant to any subsequent event.

      10               So they're saying if a breach occurred as early as

      11   2009 or 2010, that's when their rights would have accrued, or

      12   at least their common party-in-interest, whatever the name of

      13   that company was, Financial Freedom.

      14               MR. GOLZ:    Your Honor, --

      15               THE COURT:    So they're saying then thereafter

      16   whatever happened is not relevant to the issues in the case,

      17   because the property should have effectively -- the debt was

      18   owed as early as seven or eight years ago.

      19               That's all I'm saying.     That's what -- I don't

      20   know if that's true, but that's what they're saying.         So each

      21   of you has a right to say what you want.       I have to evaluate

      22   what that means for my purposes.      I'm not going to be the

      23   decider on the case.     Judge Jackson is.

      24               I have to make sure that the case is properly

      25   papered, or documented, in order for him to make an educated
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 41 of 49

                                                                           41

       1   decision about the law.

       2                 So that's all my role is in this case, is to

       3   create a record for Judge Jackson to decide, and so that's

       4   why I'm asking these questions.

       5                 But go ahead.

       6                 MR. GOLZ:    I'd like to just go ahead and submit --

       7   you know, I would like to go ahead and submit the public

       8   records I have from my mother.

       9                 And, you know, as far as -- to the extent of my

      10   knowledge, she was always in her home in Colorado for some

      11   portion of every year.      And that's what's required to meet

      12   the requirements on her deed of trust, which says not be

      13   absent from the property for more than 12 months.

      14                 THE COURT:   Okay.

      15                 MR. GOLZ:    And so to the extent of my knowledge,

      16   she was never absent from the property for more than 12

      17   months.   And I have public records up and through 2013, you

      18   know, driver's license, pictures of her, dated with her

      19   friends, in front of her house, and her eating out at a local

      20   restaurant.

      21                 And so that really is going to put that to rest.

      22   My mother did not -- she didn't default on her loan, she

      23   didn't breach her contract.        All my mother did was, after --

      24   you know, after living in 10 years of a sub-standard

      25   environment, she died on May 16, 2014, when she was down here
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 42 of 49

                                                                           42

       1   visiting me.

       2                 THE COURT:   Okay.

       3                 MR. GOLZ:    And so there's -- it's just a fishing

       4   expedition.

       5                 THE COURT:   Well, --

       6                 MR. GOLZ:    There's no reason that the Government

       7   needs to depose me.

       8                 THE COURT:   Now, if the case does go into

       9   discovery, --

      10                 MR. GOLZ:    Uh-huh.

      11                 THE COURT:   -- and the Government has a good faith

      12   basis for their argument, then they're going to get discovery

      13   into her bank records, her credit card records, her travel

      14   records, if they believe that her legal residency resulted in

      15   a violation of the terms of the agreement.

      16                 So I'm not saying whether that's going to occur or

      17   not, but if there is an undisputed material fact as to where

      18   she lived, that's the kind of discovery that you use to get

      19   there.

      20                 MR. GOLZ:    Well, the other things is, yes, Your

      21   Honor, I think that they're asking to make a breach of

      22   contract claim, is that correct?      Do I understand that right?

      23                 MR. MOCK:    Your Honor, we are foreclosing under

      24   the terms of the note.

      25                 THE COURT:   Well, the note is the contract.
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 43 of 49

                                                                           43

       1               MR. MOCK:    It is the contract, yes.

       2               THE COURT:    So, yes, it is a breach of contract.

       3               MR. GOLZ:    So the only -- other than just giving

       4   them the right to foreclose, and what the Government is

       5   claiming right now is that at the point that this is decided

       6   by the Court, that the Government is entitled to all of the

       7   money that's owed, principal and interest, up until that

       8   date.

       9               That would not change even if I did not have these

      10   records to show that this was my mother's principal

      11   residence, which I do, and that's a matter of her intent and

      12   of her business.

      13               And besides that, so if they're asking for a

      14   breach of contract action, that's probate and that's

      15   determined by State law.     And Colorado has a non-claim

      16   statute, where any breach of contract action is forever

      17   barred after -- from one year of the date of a decedent's

      18   death.

      19               So going back beyond May 16th, first of all, it

      20   has nothing to do with me and I can't testify to that.         And I

      21   can't -- because I was not my mother's custodian, and that

      22   was her responsibility.

      23               I can provide records to show that she was in

      24   Colorado and that she did, you know, go in and do things like

      25   with a personal check, and I may be able to find other things
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 44 of 49

                                                                           44

       1   as I look through her records.

       2               But, I mean, as far as going back -- you know,

       3   making claims before May 16th, I don't see how that has

       4   anything to do with the Estate.      This is an action against

       5   the Estate, not against my mother.

       6               THE COURT:    Mr. Mock, anything else from the

       7   United States?

       8               MR. MOCK:    Yes, Your Honor.    Just one last thing

       9   with respect to the deposition of Doctor Golz.        If any of the

      10   unclean hands or equitable defenses survive, we would also

      11   seek Doctor Golz's deposition.

      12               In particular, we've heard a lot this morning

      13   about how HUD allegedly impoverished Ms. Golz.        Ms. Golz had

      14   $65,000.00 still in her HECM in 2009.       That was withdrawn in

      15   a series of unscheduled distributions right around the time

      16   that Doctor Golz bought his home in Scottsdale.

      17               And so if we're going to be --

      18               MR. GOLZ:    No it wasn't.

      19               THE COURT:    Hold on Mr. Golz.    Doctor Golz.    Well,

      20   wait a second.    So what -- now you're raising more facts you

      21   want to discover regarding the affirmative defenses.

      22               But didn't Mr. Golz in his response to your motion

      23   to strike raise these kinds of issues, or are you just

      24   hearing them for the first time right now?

      25               MR. MOCK:    No, Your Honor.    This is -- if any of
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 45 of 49

                                                                           45

       1   the equitable defenses were to survive, we would also wish to

       2   establish that Doctor Golz has unclean hands.

       3               THE COURT:    Okay, you just wanted to talk about

       4   discovery and --

       5               MR. MOCK:    Sauce for the goose is sauce for the

       6   gander.

       7               THE COURT:    I understand.    All right.   Anything

       8   else?

       9               MR. MOCK:    No, thank you, Your Honor.

      10               THE COURT:    Okay.   Now, Doctor Golz, anything else

      11   from you?

      12               MR. GOLZ:    No, I don't think so at this time,

      13   except that I would assert that their entire claim is based

      14   on the deed of trust and the fact that my mother is -- when

      15   she died, they're allowed to foreclose.

      16               Everything -- every defense that I've raised, Your

      17   Honor, is based upon written documentation.

      18               And the Government didn't raise in their paragraph

      19   50, or whatever it was in their complaint, any breach of

      20   contract issue.    It's too late to raise that now.

      21               As far as my having unclean hands, they're trying

      22   to -- well, let's see if we can sully Doctor Golz's

      23   reputation as well as his mother's.       And it's just a

      24   scurrilous -- it's unwarranted, it's unneeded.

      25               All of my defenses are based upon letters I wrote
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 46 of 49

                                                                           46

       1   to HUD, and based upon HUD handbooks, and written items, and

       2   everything else.    There is no reason for the Government to

       3   use its unlimited budget to try to attack me and drag me into

       4   a full day deposition to try to discredit or stain my

       5   mother's reputation, and to somehow embarrass and humiliate

       6   and drive up my costs even more than they already have.

       7               So I don't -- I'm going to submit that the

       8   Government doesn't need any discovery from me, because I've

       9   given them hundreds of pages of documentation.        I've been

      10   completely forthright with them.

      11               They are now trying to go into all of this

      12   innuendo and things about withdrawals from my mother's

      13   account, and none of that is relevant.

      14               THE COURT:    Okay.   Well, one other thing I wanted

      15   to bring up, my staff is just bringing to my attention, I

      16   think your position on where she lived or anything dealing

      17   with her residence, is that she didn't violate the terms of

      18   the note, right?    That's your position?

      19               MR. GOLZ:    Correct, yeah.

      20               THE COURT:    Because you did sign a statement under

      21   oath that she was domiciled in Arizona in 2014.

      22               MR. GOLZ:    What statement was that?

      23               THE COURT:    You signed a document under oath and

      24   notarized, and it's dated September 11, 2014.        And you filed

      25   it in the Superior Court of Arizona, Maricopa County.         It's
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 47 of 49

                                                                           47

       1   exhibit 8 to the Government's complaint, and it says in

       2   paragraph 2:   "Decedent died on May 16, 2014, at the age of

       3   88 years, while domiciled in Maricopa County, State of

       4   Arizona."

       5               MR. GOLZ:    I did that under the advice of my

       6   counsel -- of the probate counsel, John Kitchel.        And I

       7   addressed that in admissions and denials of my amended

       8   answer.

       9               THE COURT:    Okay.

      10               MR. GOLZ:    And Mr. Kitchel advised me, and I gave

      11   him -- Mr. Kitchel had my mother's death certificate where it

      12   states that her usual residence was 130 Beaver Creek Drive in

      13   Boulder, Colorado, and the Court actually has that as one of

      14   my exhibits, I think to my response to the Government's

      15   motion to strike.    It's part of John Kitchel's letter to the

      16   Secretary, which was written -- I think the letter was dated

      17   September 17, 2014.

      18               And so Mr. Kitchel advised me that because the

      19   only -- the only asset in the Estate was the property in

      20   Boulder, Colorado, and since that property in Boulder,

      21   Colorado, had to be transferred according to State law, there

      22   was no personal property or anything else, that would be

      23   affected by State law taxes or anything, that it was -- that

      24   for the purpose of this, it was legally equivalent whether I

      25   opened probate in Colorado or here.
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 48 of 49

                                                                           48

       1                And he said "since you're here, and since you know

       2   me, I can open it here for you, so your statement that your

       3   mother's domicile," we had this specific conversation while I

       4   was sitting there across the desk from Mr. Kitchel, and I

       5   said "well, look, she's always maintained that her residence

       6   is 130 Beaver Creek Drive."

       7                He said "yes, but for the sake of this, domicile

       8   simply means that she was with you and that she died in

       9   Arizona, and it has not other legal effect outside of that."

      10                So that was done on the advice of counsel, and I

      11   explained that very clearly in my answer.

      12                THE COURT:   Okay, thank you.    So please, within

      13   the next week, if you can, work out this issue on whether we

      14   can avoid the lack of an attorney for the Estate so you can

      15   execute all -- you don't have to have the documents executed,

      16   but you just have to get your position defined and let me

      17   know whether you think you're going to work that out.

      18                If you don't think you will, then I need the

      19   position paper on whether the Estate can be represented by

      20   Doctor Golz.   Okay?

      21                MR. MOCK:    Yes, Your Honor.

      22                THE COURT:   All right.   Thank you, Doctor Golz.

      23   Take care.

      24                MR. GOLZ:    Uh-huh.

      25                THE COURT:   All right, good bye.
Case 1:17-cv-01152-RBJ-MEH Document 126 Filed 10/15/18 USDC Colorado Page 49 of 49

                                                                           49

       1               MR. GOLZ:   Bye.

       2                       (Time noted:    10:58 a.m.)

       3                                  * * * * *

       4                               CERTIFICATE

       5         I, RANDEL RAISON, certify that the foregoing is a

       6   correct transcript from the official electronic sound

       7   recording of the proceedings in the above-entitled matter, to

       8   the best of my ability.

       9

      10

      11   ______________________________               October 15, 2018

      12   Randel Raison

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
